Title: X. Resolution of the States General Authorizing the Signature of the Dutch-American Treaty and Convention on Recaptures: A Contemporary Translation, 17 September 1782
From: Netherlands, States General of,Borsselert, W. Z. van
To: Adams, John


Copy

Secret
Extract from the records of the Resolutions of their High Mightinesses, the States General of the United Netherlands.

Tuesday 17th. September 1782



The Lord van Randwyk and others, Deputies of their High Mightinesses for the Department of foreign Affairs, in Obedience to and in Compliance with their Resolution of the 23d. April of this present Year, having conferred with Mr. Adams, Minister Plenipotentiary from the United States of America, respecting the entering into a Treaty of Amity and Commerce with the said States, reported to this Assembly, that the said Mr. Adams on the 26th. of April thereafter, did deliver to them a Plan of such a Treaty, requesting the same might be examined, and that such Articles might be added as might be deemed most serviceable. That the said Gentlemen, Deputies, after having consulted and advised with the Committees of the respective Colleges of Admiralty upon the said Plan or Sketch of a Treaty, made sundry Observations thereon and also sundry separate Propositions, all which on the 26th. i.e., 22d. August last they communicated to the said Mr. Adams, who on the 27th. following returned his Answer thereto; which having compared with the said Propositions and finding the same in Substance conformable thereto, and all Difficulties that had occurred entirely removed, they drew up a new Treaty and also a new Convention on the Subject of retaken Prizes, in conformity to the Determination that had been previously adopted and resolved on, and the Treaties so prepared they handed to Mr. Adams on the 6th. of this current Month, who since has declared himself perfectly satisfied therewith.
Wherefore the said Gentlemen, Deputies for foreign Affairs, submit it to the Consideration of their High Mightinesses to determine, whether it would not be proper and necessary to authorize them to conclude and sign with Mr. Adams the Treaty and Convention aforesaid.
Whereupon having deliberated it is found and judged right, that the said Treaty and Convention be drawn out afresh and fair Copies thereof made, in Order that the finishing Hand may be put thereto; and the said Lord van Randwyk and others, their High Mightinesses Deputies for foreign Affairs, are hereby requested and authorized to conclude and sign the said Treaty and Convention with the aforesaid Mr. Adams.

W: Z: Van Borsselert
Compared with the Record H. Fagel
Translated from the Original by Henry Remsen


